DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 3/10/2021, in which the Applicant elected Group I directed to claims 1-14 without traverse. Thus, claims 15-20 are withdrawn accordingly and entered of record.
3.   Claims 1-14 are pending for examination.

Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 5/13/2020 have been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Specification
6.      The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
         -   Paragraph [0019]: “a gate 108” in line 5 should be amended to “a gate 108b”, as shown in Figure 1.
         -   Paragraph [0020]: “the substrate 100” in line 1 should be amended to “the substrate 102”, as shown in Figure 1.

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 


Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
9.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 102
10.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

meaning consistent with the specification without importing claim limitations from the specification. 
11.     Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (U.S. Patent Application Publication 2017/0170394, hereinafter “Chen’394”).
           Regarding independent claim 1, Chen’394 discloses a resistive random access memory (RRAM), comprising at least one memory cell (Fig. 1A and accompanying texts), the at least one memory cell comprising:
            a data storage layer (106), disposed between an upper electrode (104) and a lower electrode (102);
            an oxygen gettering layer (108), disposed between the data storage layer (106) and the upper electrode (104); 
            a first barrier layer (114), disposed between the oxygen gettering layer (108) and the data storage layer (106); and
           a first oxygen supplying layer (112), disposed between the oxygen gettering layer (108) and the upper electrode (104).

12.     Claims 1, 3, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (U.S. Patent Application Publication 2017/0279041, hereinafter “Chen’041”).     
           Regarding independent claim 1, Chen’041 discloses a resistive random access memory (RRAM), comprising at least one memory cell (Fig. 1 and accompanying texts), the at least one memory cell comprising:
            a data storage layer (106), disposed between an upper electrode (104) and a lower electrode (102);
            an oxygen gettering layer (108a), disposed between the data storage layer (106) and the upper electrode (104); 

           a first oxygen supplying layer (108b), disposed between the oxygen gettering layer (108a) and the upper electrode (104).
         Regarding dependent claim 3, Chen’041 discloses the RRAM according to claim 1, further comprising a second barrier layer disposed between the oxygen gettering layer and the upper electrode (Fig. 1 and accompanying texts, a second barrier layer 110 disposed between the oxygen gettering layer 108a and the upper electrode 104).
         Regarding independent claim 10, Chen’041 discloses a resistive random access memory (RRAM), comprising at least one memory cell (Fig. 1 and accompanying texts), the at least one memory cell comprising: 
            a data storage layer (106), disposed between an upper electrode (104) and a lower electrode (102); 
            an oxygen gettering layer (108b), disposed between the data storage layer (106) and the upper electrode (104); 
            a first barrier layer (114), disposed between the oxygen gettering layer (108b) and the data storage layer (106); and
           an oxygen supplying layer (108a), disposed between the oxygen gettering layer (108b) and the first barrier layer (114).
            Regarding dependent claim 13, Chen’041 discloses the RRAM according to claim 1, further comprising a second barrier layer disposed between the oxygen gettering layer and the .

         Claim Rejections - 35 USC § 103
13.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
14.    Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen’041, in view of Chiang et al. (U.S. Patent Application Publication 2015/0372228, hereinafter “Chiang”).
         Regarding dependent claims 2 and 11, Chen’041 teaches all the limitations of claims 1 and 10 above except for wherein an oxygen content of the first oxygen supplying layer decreases along a direction from close to the oxygen gettering layer to away from the oxygen gettering layer.
        Chiang teaches an oxygen content of the first oxygen supplying layer decreases along a direction from close to the oxygen gettering layer to away from the oxygen gettering layer (Figs. 1-2 and accompanying texts, an oxygen content of the first oxygen supplying layer, e.g., first oxygen control layer 131 in Fig. 1, decreases along a direction in Fig. 2 from close to the oxygen gettering layer, e.g., second oxygen control layer 132 in Fig. 1, to away from the oxygen 
         Since Chen’041 and Chiang are both from the same field of memory device, the purpose disclosed by Chiang would have been recognized in the pertinent art of Chen’041.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chiang into the teaching of Chen’041 for the purpose of providing a memory device having at least one oxygen control layer which has a graded oxygen content to improve retention and provides good immunity to read disturbance (Chiang, Abstract). 

15.    Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen’041, in view of Chu et al. (U.S. Patent Application Publication 2018/0375024, hereinafter “Chu”).
         Regarding dependent claim 9, Chen’041 teaches all the limitations of claim 1 above except for a transistor comprising a gate structure electrically connected to a word line, and a source and a drain located on both sides of the gate structure, wherein the source is electrically connected to a source line; a first interconnect, electrically connected to the lower electrode of the at least one memory cell and the drain of the transistor; and a second interconnect, electrically connected to the upper electrode of the at3Customer No.: 31561 Docket No.: 089576-US-PA Application No.: 15/930,469 least one memory cell and a bit line.
         Chu teaches an RRAM comprising a transistor comprising a gate structure electrically connected to a word line, and a source and a drain located on both sides of the gate structure, wherein the source is electrically connected to a source line; a first interconnect, electrically connected to the lower electrode of the at least one memory cell and the drain of the transistor; and a second interconnect, electrically connected to the upper electrode of the at3Customer No.: 31561 Docket No.: 089576-US-PA Application No.: 15/930,469 least one memory cell and a bit line (Fig. 5 and accompanying texts, a transistor 503 comprising a gate structure 508 electrically connected to a word line WL, and a source 506s and a drain 506d located on both sides of the gate structure 508, wherein the source 506s is electrically 
         Since Chen’041 and Chu are both from the same field of RRAM memory device, the purpose disclosed by Chu would have been recognized in the pertinent art of Chen’041.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chu into the teaching of Chen’041 for the purpose of providing an RRAM memory device having a transistor that can be designed in a simple manner with better compatibility with CMOS logic manufacturing processes (Chu, para. [0002]). 
 
16.    Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen’041, in view of Chen et al. (U.S. Patent Application Publication 2017/0170394, hereinafter “Chen’394”).
         Regarding dependent claim 12, Chen’041 teaches all the limitations of claim 10 above except for wherein a material of the oxygen supplying layer comprises TiO, TaO, NiO, WO, HfO, or a combination thereof.
         Chen’394 teaches an RRAM wherein a material of the oxygen supplying layer comprises TiO, TaO, NiO, WO, HfO, or a combination thereof (a material of the oxygen supplying layer includes hafnium oxide HfO2, para. [0011).
          Since Chen’041 and Chen’394 are both from the same field of RRAM memory device, the purpose disclosed by Chen’394 would have been recognized in the pertinent art of Chen’041.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Chen’394 into the teaching of Chen’041 .

 Allowable Subject Matter
17.     Claims 4-8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
18.     The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding dependent claims 4 and 14, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein the first oxygen supplying layer comprises: a first region directly contacting the oxygen gettering layer; a second region directly contacting the second barrier layer; and a third region located between the first region and the second region, and an oxygen content of the first region greater than an oxygen content of the second region”.   
            Regarding dependent claim 5, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a second oxygen supplying layer disposed between the oxygen gettering layer and the first barrier layer, and the oxygen gettering layer is disposed between the first oxygen supplying layer and the second oxygen supplying layer”. Claims 6-8 depend on claim 5.

Conclusion
19.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827